COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


JASPER HARRIS, JR.
                                                                MEMORANDUM OPINION *
v.     Record No. 0365-08-2                                          PER CURIAM
                                                                  SEPTEMBER 23, 2008
VIRGINIA EMPLOYMENT COMMISSION AND
 COMMONWEALTH OF VIRGINIA, ex rel.
 VIRGINIA INDUSTRIES FOR THE BLIND


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                               Margaret P. Spencer, Judge

                 (Jasper Harris, Jr., pro se, on brief).

                 (Robert F. McDonnell, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General; Thomas W. Nesbitt, Assistant Attorney
                 General, on brief), for appellee Virginia Employment Commission.

                 No brief for appellee Commonwealth of Virginia, ex rel. Virginia
                 Industries for the Blind.


       Jasper Harris, Jr. appeals a decision of the circuit court affirming the Virginia Employment

Commission’s (VEC) decision finding that Harris is disqualified from receiving unemployment

compensation benefits effective June 5, 2005, pursuant to Code § 60.2-618(2), because his

employer, Virginia Industries for the Blind, discharged him for misconduct connected with his

work. We have reviewed the record, the opinions of the appeals examiner and the VEC, and the

circuit court’s February 20, 2008 final order, and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated in the appeals examiner’s opinion, as adopted by

the VEC, along with its additional findings, in its opinion, and as affirmed by the circuit court in

its final order dismissing Harris’s petition for judicial review of the VEC’s decision. See Harris

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
v. Commonwealth, Commission Decision UI-0510629 (Aug. 18, 2005); Harris v.

Commonwealth, Commission Decision 76627-C (June 21, 2006); Harris v. Virginia

Employment Comm’n, Case No. 706CL060004750-00 (Feb. 20, 2008). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27. 1

                                                                                     Affirmed.




       1
        In light of our summary affirmance of the circuit court’s decision, we deny the VEC’s
motion to dismiss.
                                             -2-